DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 10, 17, and 19 have been amended.
Claims 1-3, 5-12, and 14-22 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated January 13, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 10-12, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0150297 by Batley et al. (hereinafter referred to as “Batley”) in view of US Publication No. 2013/0046964 by Dvoretzki (previously cited and hereinafter referred to as “Dvoretzki”).
Regarding claims 1, 10, and 19, taking claim 1 as representative, Batley discloses:
a method for performing instruction fetch operations, the method comprising: determining instruction addresses for a primary branch prediction path, wherein the primary branch prediction path comprises a control flow path to which execution is predicted to flow (Batley discloses, at ¶ [0049], a processing pipeline configured for, when a branch is predicted taken (primary branch prediction path), fetching instructions at the target address and subsequent addresses.); 
requesting that a level 0 translation lookaside buffer ("TLB") caches address translations for the primary branch prediction path (Batley discloses, at ¶ [0053], a TLB performing address translations. The TLB is a level 0 TLB by virtue of being the primary level TLB.); 
determining alternate control flow path instruction addresses for an alternate control flow path... (Batley discloses, at ¶ [0049], when a branch is predicted not taken (alternate control flow path), fetching instructions at addresses sequential to the branch instruction.);  and 
requesting that either the level 0 TLB or an alternative TLB level caches address translations for the alternate control flow path instruction addresses (Batley discloses, at ¶ [0053], a TLB performing address translations. The TLB is a level 0 TLB by virtue of being the primary level TLB. Batley also discloses further level TLBs.).
Batley does not explicitly disclose wherein the alternate control flow path comprises a control flow path to which execution is not predicted to flow.
However, in the same field of endeavor (e.g., branch prediction) Dvoretzki discloses:
wherein the alternate control flow path comprises a control flow path to which execution is not predicted to flow (Dvoretzki discloses, at ¶ [0039], simultaneously storing instructions for both the taken and not taken paths.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Batley’s branch prediction to include Dvoretzki’s storing of instructions for both possible paths to improve performance, e.g., when recovering from misprediction. See Dvoretzki, ¶ [0039].

Regarding claims 2, 11, and 20, taking claim 2 as representative, Batley  discloses the elements of claim 1, as discussed above. Batley also discloses:
wherein the primary branch prediction path includes control flow paths past branch targets predicted as being taken and not past branch targets predicted as being not-taken (Batley discloses, at ¶ [0049], when a branch is predicted taken (primary branch prediction path), fetching instructions at the target address and subsequent addresses, i.e., paths past branch targets predicted taken and not past branch targets predicted as not-taken.).

Regarding claims 3, 12, and 21, taking claim 3 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
wherein the alternate control flow path instruction addresses comprise instruction addresses for one or more alternate control flow paths defined by control flow past one or more branch targets predicted as not-taken (Batley discloses, at ¶ [0049], when a branch is predicted not taken (alternate control flow path), fetching instructions at addresses sequential to the branch instruction, i.e., control flow past branch targets predicted as not taken.).

Regarding claims 5, 14, and 22, taking claim 5 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
requesting an instruction cache store instructions corresponding to the alternate control flow path instruction addresses (Batley discloses, at ¶ [0049], instructions are fetched from an instruction cache, which discloses the instructions corresponding to the alternate path.).

Regarding claims 8 and 17, taking claim 8 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
wherein the instruction addresses for the primary path and the alternate control flow path instruction addresses comprise page addresses (Batley discloses, at ¶ [0053], that the TLB entries include addresses that correspond to pages.).

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batley in view of Dvoretzki in view of US Publication No. 2019/0258485 by Bouzgarrou et al. (hereinafter referred to as “Bouzgarrou”). 
Regarding claims 6 and 15, taking claim 6 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
wherein the alternate control flow path instruction addresses include one or more of a loop exit, and a not-taken branch target…(Batley discloses, at ¶ [0049], when a branch is predicted not taken (alternate control flow path), fetching instructions at addresses sequential to the branch instruction, i.e., the not-taken branch target.).
Batley does not explicitly disclose that the aforementioned not taken branch target is for a branch whose taken-target has a low confidence metric.
However, in the same field of endeavor (e.g., branch prediction) Bouzgarrou discloses:
a branch whose taken-target has a low confidence metric (Bouzgarrou discloses, at ¶ [0024], not branching to a block based on a low confidence metric.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Batley’s branch prediction to include Bouzgarrou’s confidence metric in order to improve performance by not outputting values that have a low confidence of being accurate. See Bouzgarrou, ¶ [0024].

Regarding claims 7 and 16, taking claim 7 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
…including, in the alternate control flow path instruction addresses, a not-taken branch target… (Batley discloses, at ¶ [0049], when a branch is predicted not taken (alternate control flow path), fetching instructions at addresses sequential to the branch instruction, i.e., the not-taken branch target.)..
Batley does not explicitly disclose that the aforementioned including is performed periodically and that the aforementioned not taken branch target is for a branch whose taken-target has a high confidence metric.
However, in the same field of endeavor (e.g., branch prediction) Bouzgarrou discloses:
periodic execution (Bouzgarrou discloses, at ¶ [0036], looping, which discloses periodic execution.); and
a branch whose taken-target has a high confidence metric (Bouzgarrou discloses, at ¶ [0025], branching to a block based on a high confidence metric.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Batley’s branch prediction to include Bouzgarrou’s confidence metric in order to improve performance by basing branching on measured accuracy. See Bouzgarrou, ¶ [0026].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batley in view of Dvoretzki in view of US Publication No. 2004/0148491 by Damron (hereinafter referred to as “Damron”). 
Regarding claims 9 and 18, taking claim 9 as representative, Batley discloses the elements of claim 1, as discussed above. Batley also discloses:
wherein the alternate control flow path instruction addresses include not-taken addresses for…branches (Batley discloses, at ¶ [0049], when a branch is predicted not taken (alternate control flow path), fetching instructions at addresses sequential to the branch instruction, i.e., the not-taken branch target.).
Batley does not explicitly disclose that the aforementioned branches are indirect branches. 
However, in the same field of endeavor (e.g., branch prediction) Damron discloses:
indirect branches (Damron discloses, at ¶ [0035], indirect branches.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Batley’s branch prediction to include Damron’s indirect branches because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page8-9 of the response filed January 11, 2022 (“response”), the Applicant argues Batley does not disclose, “determining alternate control flow path instruction addresses for an alternate control flow path, wherein the alternate control flow path comprises a control flow path to which execution is not predicted to flow.” In support of this position, the Applicant argues, “the "not-taken" path is not the same as the recited "alternate control flow path" as amended. Specifically, the "alternate control flow path" is the path to which control flow is not predicted to flow. By contrast, the not-taken path in Batley is the path that control flow does flow to. The label "not taken" in Batley simply means that the branch destination, itself was not traversed to. In other words the label "not taken" means that a conditional branch is "not taken."” The Applicant also argues, “The concept of taken versus not taken is different from the notion of which control flow path control is predicted to flow to. Specifically, it is possible to predict that a branch will be either taken or not taken. If the branch is predicted to be taken, then the predicted control flow path is the taken path. If the branch is predicted to be not taken, then the predicted control flow path is the not-taken path. (See Applicant's Specification, paragraph [0026]). In Batley, the address translations that are cached are for the not-taken path. This is in contrast with the claim features recited above, in which the address translations that are cached are for the path to which control is not predicted to flow. For example, Batley explicitly states that the not-taken path is the predicted control flow path: "when a branch is predicted not taken, fetching instructions at addresses sequential to the branch instruction."”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Dvoretzki discloses storing instructions for both possible paths, i.e., the taken path and the not taken path. Concurrently storing instructions for both paths is an old and well-known technique for improving performance, as disclosed by Dvoretzki. Further evidence of this fact is provided by the art cited as pertinent below. 

On page 10 of the response the Applicant argues, “As claims 1, 10, and 19 are in condition for allowance, Applicants request withdrawal of the rejections of all claims dependent thereon.”
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20170115988 by Jung discloses prefetching instructions from both the taken and not taken paths.
US 6157988 by Dowling discloses prefetching instructions from both the taken and not taken paths.
US 5860017 by Sharangpani discloses prefetching instructions from both the taken and not taken paths.
US 5696 by Mowry discloses prefetching instructions from both the taken and not taken paths.
US 4305124 by Marro discloses prefetching instructions from both the taken and not taken paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183